              Case 2:21-mj-30327-DUTY ECF No. 1, PageID.1
                                           AUSA:              Filed
                                                    Christopher     07/02/21 Telephone:
                                                                Rawsthorne    Page 1 of(313)
                                                                                         12 226-9100
AO 91 (Rev. ) Criminal Complaint             Special Agent:          Joseph Zutz                  Telephone: (313) 226-0500

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                 Eastern District of Michigan

United States of America                                                   Case: 2:21-mj-30327
   v.                                                                      Judge: Unassigned,
Michael Cobbledick
                                                                           Filed: 07-02-2021 At 08:39 AM
                                                                           CMP USA V COBBLEDICK (kcm)




                                                    CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of        Beginning in 2017 until July 1, 2021    in the county of               Wayne      in the
       Eastern            District of      Michigan         , the defendant(s) violated:
                  Code Section                                             Offense Description
18 USC § 2251                                           Attempted Production/Production of Child Pornography
18 USC § 2252A(a)(2)                                    Receipt of child pornography
18 USC § 2252A(a)(5)(B)                                 Possession of child pornography




         This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                      Joseph Zutz, Special Agent (HSI)
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: July 1, 2021                                                                            Judge’s signature

City and state: Detroit, Michigan                                     Hon. Curtis Ivy, Jr., United States Magistrate Judge
                                                                                            Printed name and title
    Case 2:21-mj-30327-DUTY ECF No. 1, PageID.2 Filed 07/02/21 Page 2 of 12




           AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR
            CRIMINAL COMPLAINT AND ARREST WARRANT


      I, Joseph Zutz, being first duly sworn, state as follows:


                              I. INTRODUCTION


      1.     I have been employed as a Special Agent (“SA”) with U.S.

Immigration and Customs Enforcement (“ICE”), Homeland Security Investigations

(“HSI”) since October 28, 2019 and am assigned to the Cyber Group with HSI

Detroit since March 2021. While employed by HSI, I have investigated federal

criminal violations related to child exploitation and child pornography. I have

gained experience through attendance at the HSI Special Agent Training Academy

Program and everyday work related to conducting these types of investigations. I

have received training in the area of child pornography and child exploitation and

have had the opportunity to observe and review examples of child pornography (as

defined in 18 U.S.C. § 2256) in all forms of media including computer media.

Prior to employment with HSI, I was a SA with the U.S. Secret Service involved in

computer forensics where I had experience through the examination of digital

media for discovery of child pornography.          Moreover, I am a federal law

enforcement officer who is engaged in enforcing the criminal laws, including 18

U.S.C. §§ 2251, 2252, and 2252A, and I am authorized by law to request an arrest

warrant.
                                          1

    Case 2:21-mj-30327-DUTY ECF No. 1, PageID.3 Filed 07/02/21 Page 3 of 12




      2.     This affidavit is made in support of an application for a criminal

complaint and arrest warrant for Michael James COBBLEDICK for violations of

Title 18, United States Code, Sections 2251, 2252 and 2252A(a)(5)(b) and

2252A(a)(2), which criminalize, among other things, the production, attempted

production, possession, receipt, and distribution of child pornography and other

related materials.

      3.     The facts set forth in this affidavit are based upon my personal

observations, my training and experience, and information made available to me by

other law enforcement professionals. These facts are provided for the sole purpose

of establishing probable cause for the issuance of a criminal complaint and arrest

warrant; therefore, this affidavit does not necessarily contain all information

uncovered during this investigation. Because this affidavit is being submitted for

the limited purpose of securing a criminal complaint and arrest warrant, I have not

included each and every fact known to me concerning this investigation. I have set

forth only the facts that I believe are necessary to establish probable cause for an

arrest warrant for Michael James COBBLEDICK.

      4.     Pursuant to the provisions of Title 18, United States Code, section

2256, “child pornography,” as used in this affidavit, includes any visual depiction,

including any photograph, film, video, picture, or computer generated image or




                                         2

    Case 2:21-mj-30327-DUTY ECF No. 1, PageID.4 Filed 07/02/21 Page 4 of 12




picture of sexually explicit conduct where the production of the visual depiction

involved the use of a minor engaging in sexually explicit conduct.

     BACKGROUND OF THE INVESTIGATION AND PROBABLE CAUSE

      5.     HSI is currently investigating child pornography trafficking by targets

who created online accounts with a foreign based cloud-storage provider, Mega,

and which accounts contained images and/or videos depicting child pornography.

Mega is available to the general public for legitimate, non-criminal purposes, but

investigation has revealed that some users engage in child pornography trafficking

on this cloud-storage provider by means of sharing links to Mega folders

containing child pornography.        The current investigation targets individuals

associated with such Mega accounts.

      6.     In 2019, an individual posted a Mega link, providing a link to an

account that contained numerous files of child pornography, including but not

limited to the files listed below:

        a.   File “cp08.mp4” is a five minute and thirty second (5:30) video file

        depicting a minor age female approximately 10-12 years of age fully nude

        being made to perform oral sex on an adult male. The adult male is

        wearing no shirt and underwear that is pulled down below his penis while

        sitting on a brown couch. The minor age female is made to go up and

        down on the adult male’s penis repeatedly. The minor age female then


                                          3

    Case 2:21-mj-30327-DUTY ECF No. 1, PageID.5 Filed 07/02/21 Page 5 of 12




       takes the adult male’s penis out of her mouth and is being made to use her

       tongue to lick the adult male’s penis. The minor age female is then made to

       get on top of the adult male exposing her full nude body and genitalia

       facing the recording device and the adult male inserts his erect penis into

       the minor age female’s vagina. The adult male then continues to rub his

       penis on the minor female’s vagina.

       b.   File “15yo Bryson pumps his 9yo sister.avi” is a six minute and fifty

       second (6:50) video file depicting a minor age male approximately 15-17

       years of age fully nude standing next to a bed with an erect penis where a

       minor age female approximately 8-10 years of age is being made to put her

       hand go back and forth on the erect penis. The minor age female then lays

       down on the bed on her back and pulls down her pants and underwear

       exposing her vagina. The minor age male then inserts his penis into the

       minor age female’s vagina repeatedly. The minor age female then stands

       up and turns around with her feet on the floor and stomach on the bed and

       the minor age male then repeatedly inserts his penis into her vagina. The

       minor age female then lays back down on her back and the minor age male

       again repeatedly inserts his penis inside of her vagina.

       c.   File “1 (2).mp4” depicts is a two-minute (2:00) video file depicting a

       minor age female approximately 8-10 years of age laying fully nude on a


                                         4

    Case 2:21-mj-30327-DUTY ECF No. 1, PageID.6 Filed 07/02/21 Page 6 of 12




       bed on her back with her legs spread open exposing her genitalia. The

       minor age female is being made to motion with her pointer finger back and

       forth to an adult male who is fully nude except a black mask covering his

       head with eyes, nose, and mouth holes in the mask. The adult male then

       goes towards the minor age female and performs oral sex on the minor age

       female. The adult then places his mouth on her nipples and inserts his

       tongue into the minor’s mouth while pressing his nude body on her nude

       body. The adult male then stands on the bed with an exposed erect penis

       and the minor age female is made to masturbate the adult male’s penis.

      7.     Investigation using IP address and other information determined that

the owner of the Mega account which contained the above-referenced child

pornography was Michael COBBLEDICK and I obtained a search warrant for his

residence. On July 1, 2021 personnel from HSI Detroit executed a federal search

warrant at *********, Royal Oak, MI where Michael COBBLEDICK was

encountered at the residence at that time and detained.

      8.     HSI Detroit SA Joseph Zutz and SA Laura Trainer spoke with

Michael COBBLEDICK regarding the nature of the search warrant. Michael

COBBLEDICK agreed to speak with law enforcement. Michael COBBLEDICK

was informed he was not under arrest at this time. Michael COBBLEDICK was

read his Miranda rights and signed ICE form Statement of Rights. Michael


                                         5

    Case 2:21-mj-30327-DUTY ECF No. 1, PageID.7 Filed 07/02/21 Page 7 of 12




COBBLEDICK stated he understood his rights and was willing to speak to HSI

agents. This interview was recorded in its entirety. Michael COBBLEDICK made

the following pertinent, non-verbatim statements:

              a. Michael COBBLEDICK stated child pornography was the

                  viewing of kids under the age of 18 who perform sexual acts.

                  Approximately 2015/2016 he used the chat program Kik where

                  he entered chat groups centered around child pornography

                  utilizing his cellphone. While in the “teen group”, he saw that

                  child pornography was being actively traded, and viewed images

                  and videos of child pornography.

              b. Approximately 2015/2016, Michael COBBLEDICK stated he

                  was contacted for child pornography by direct message asking if

                  he had anything to trade. Michael COBBLEDICK replied that he

                  wasn’t looking to trade but sent the requester the child

                  pornography he did have saved in the form of a Mega hyperlink

                  containing a folder of child pornography. The youngest age of

                  those depicted in the collection of child pornography was seven

                  years girls. Although Michael COBBLEDICK did not request

                  child pornography, he was sent in direct message child

                  pornography.


                                         6

    Case 2:21-mj-30327-DUTY ECF No. 1, PageID.8 Filed 07/02/21 Page 8 of 12




              c. Michael COBBLEDICK stated he uses various gmail email

                 address with multiple Mega and a couple dozen dropbox

                 accounts to save child pornography. The most current file

                 hosting account that contains child pornography is associated

                 with an email address and that he last accessed it in

                 approximately June 2021.

              d. Michael COBBLEDICK stated, approximately six months to a

                 year ago, he shared the above-reference hyperlink.

              e. Michael COBBLDICK stated he met, approximately five to six

                 months ago, a female girl “Genevieve” who is approximately 17

                 or 18 on the app “Yolo” [Yobo] who lives in Texas. Michael

                 COBBLEDICK remains in contact with her on an approximate

                 daily basis. In June 2021, “Genevieve” asked for pictures which

                 he sent one of his penis. In return, he asked for a picture which

                 she sent a picture of her breasts and vagina.

              f. Michael COBBLEDICK stated he last viewed child pornography

                 approximately the week of June 21, 2021.

      9.    On July 1, 2021, a polygraph examination was conducted by FBI SA

Mike Fitzgerald at the FBI Detroit Office. Post exam, Michael COBBLEDICK was




                                        7

    Case 2:21-mj-30327-DUTY ECF No. 1, PageID.9 Filed 07/02/21 Page 9 of 12




interviewed by SA Fitzgerald, SA Zutz, SA Trainer regarding his sexual

involvement with minor children:

              a. Michael COBBLEDICK stated he was 22 years old when he

                 had contact with a 16 year old female by the name of Madison

                 who lives in Virginia. Michael COBBLEDICK and Madison on

                 “Yolo” and exchanged snapchat usernames. Over a period of a

                 month they chatted, which he sent to her videos of himself

                 masturbation with an exposed penis three to four times.

              b. Michael COBBLEDICK described his contact with

                 “Genevieve”. Michael COBBLEDICK stated he has been

                 chatting with her for the past eight months to a year.

                 “Genevieve” would send videos of herself masturbating, and

                 Michael COBBLEDICK has sent up to a dozen videos of

                 himself masturbating with the most recent in June 2021.

      10.   During the execution of the federal search warrant at the residence,

the following items were seized, and Computer Forensic Examiner SA Alley

conducted a forensic preview of Cobbledick’s devices. CFA/SA Alley made the

following observations:

              a. iPhone 11:




                                        8

    Case 2:21-mj-30327-DUTY ECF No. 1, PageID.10 Filed 07/02/21 Page 10 of 12




                x Numerous videos and images of confirmed or believed child

                   pornography, to include child pornography involving

                   prepubescent children bestiality

                x The Mega application installed but not logged into

                x The Snapchat application logged in with username

                   matchew0320. This account appears to have chats with user

                   dkeum73, vanity name “Genevieve”.

                   o      The Telegram application logged in with a conversation

between Cobbledick and Telegram user @shifty*****, in which Cobbledick states

“I’m down to trade, what ages you looking for”. @Shifty***** replies 12-16 and

Cobbledick states “Alr bet send me some and I’ll send back”. @shift*****

requests the Cobbledick send first and Cobbledick states “Yeah that’s fine and lk

people are shitty when they so shitty when they do that. Cobbledick then sends 5

videos, all of which appear to involve underage or prepubescent females, three of

which appear to be child pornography

                   o      A conversation with telegram user @Tyler*** in which

Cobbledick and this user trade videos that CFA/SA Alley cannot access.

Cobbledick states “You got any girls like you know in real life though, all the girls

I sent I actually personal know”. Cobbledick then sends this user an invite to join a

Telegram group titled “YOUNG **** 13-17 Post what you want”

                                          9

    Case 2:21-mj-30327-DUTY ECF No. 1, PageID.11 Filed 07/02/21 Page 11 of 12




                b. iPhone 4:

                 x Numerous videos and images of child pornography, in some

                    cases involving prepubescent children, contained in the gallery

                    of this iPhone

                 x The KIK application installed and logged into with username

                    *****. CFA/SA Alley observed the following conversations of

                    investigative merit:

                    o      A January, 2019 between Cobbledick and a KIK user

who claims to be a 17 year old male. Cobbledick is claiming to be a 16 year old

female during this conversation. Cobbledick makes numerous requests to see this

male’s penis, to include “will you show me your dick”, “Yeah, if you send one

first”, “I can’t wait to see your dick, how big is your dick” and “can I see your dick

now”.

                    o      A conversation with kik user wolfram** in which he and

Cobbledick trade numerous images of child pornography, to include a series of

images sent by Cobbledick involving a prepubescent female and an adult male that

is a known child pornography series.

                                     III. CONCLUSION

        11.   Your Affiant respectfully submits that there is probable cause to

believe that Michael James COBBLEDICK violated Title 18, United States Code,

                                           10

    Case 2:21-mj-30327-DUTY ECF No. 1, PageID.12 Filed 07/02/21 Page 12 of 12




Sections 2251, 2252 and 2252A(a)(5)(b) and 2252A(a)(2), which criminalize,

among other things, the possession, receipt, and distribution of child pornography

and other related materials.

        12.   Wherefore by this affidavit and application, Affiant requests that the

Court authorize the issuance of a criminal complaint and arrest warrant for Michael

James COBBLEDICK.

                                               Respectfully
                                                  p       y submitted,



                                               Joseph S. Zutz, Special Agent
                                               Department of Homeland Security
                                               Homeland Security Investigations


Sworn to before me and signed in my presence and/or by reliable electronic means
on this 1st day of July, 2021.



Curtis Ivy, Jr.
United States Magistrate Judge




                                          11

